El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Bamona Muñoz Vinda de Alonso demandó a Bamón Nieves en cobro de pesos. Alegó que Nieves; en unión de José *350del Llano, en marzo 31, 1923, suscribió y le entregó un do-cumento por virtud del cual se obligó a pagar en septiembre treinta siguiente, seiscientos dólares, valor recibido, con intereses al uno por ciento mensual a satisfacerse cada treinta días. El pagaré se transcribe en la demanda. Con-tiene la obligación de pagar también las “costas, gastos y honorarios de abogado en que incurra dicha acreedora para el cobro de este crédito.” No contiene pacto alguno con .respecto al pago de intereses después de vencida la obliga-ción.
Alegó además que la deuda estaba vencida desde sep-tiembre 30, 1923, que no obstante los requerimientos de la demandante el demandado no la había satisfecho en todo o en parte, sin que tampoco hubiera satisfecho en todo o en parte los intereses por cuyo concepto le adeudaba nove-cientos dólares, montando, en tal virtud, la obligación a mil quinientos dólares, por cuya suma pidió sentencia con costas, gastos, desembolsos y honorarios de abogado.
Emplazado el demandado alegó por vía de excepción pre-via que la demanda no aducía hechos suficientes para cons-tituir una causa de acción. Y el cuatro de mayo de 1936, la corte de distrito resolvió el pleito por sentencia en los si-guientes términos:
“En el día de hoy, 4 de mayo de 1936, se llamó a vista la excep-ción previa formulada por el demandado de que la demanda no aduce hechos suficientes para constituir una causa de acción. Com-pareció la demandante por su abogado. El demandado no compa-reció por sí ni por abogado alguno que lo representara. La deman-dante solicitó que se dictara sentencia a su favor por tratarse de una excepción a todas luces frívola.
“Se trata de una acción en cobro de dinero que tiene su origen en un pagaré suscrito solidariamente por el demandado y ante no-tario. A los fines de la excepción aducida tenemos que aceptar como ciertas todas las alegaciones de la demanda. Ésta, a nuestro juicio, aduce todos los elementos necesarios para esta clase de acciones. Se alega en la misma la obligación contraída por el demandado, que ésta está vencida y que no obstante haber sido requerido de pago no ha *351satisfecho ni en todo ni en parte la obligación contraída ni tampoco sus intereses devengados desde marzo 31, 1923 y vencidos. La excep-ción previa presentada es frívola y dilatoria. Morales v. Iglesias, 49 D.P.R. 235; Mora v. Rivera, 25 D.P.R. 493; y Muñoz v. El Cenit, 27 D.P.R. 29 y casos citados en el primero.
‘ ‘ Se declara con lugar la moción de la demandante y, en su virtud, se dicta sentencia declarando con lugar la demanda y condenando al demandado Ramón Nieves Luyando a pagar a la demandante Ramona Muñoz Viuda de Alonso la suma de $600' con sus intereses al 1% mensual, desde el 21 de marzo de 1923 hasta la fecha de su total pago, más las costas, gastos y honorarios de abogado.”
Pidió reconsideración de la sentencia el demandado, alegando que ann cuando fué notificado de la moción de la demandante solicitando la inclusión del pleito en el calenda-rio especial de mayo 4, 1936, para la discusión de su ex-cepción previa, no recibió noticia de la inclusión, motivo por el cual dejó de comparecer; que su excepción no es frívola porque en la demanda no se alega que la demandante sea dueña y actual tenedora del pagaré, ni que éste no ha sido pagado por el otro deudor solidario; que no fué notificado de moción alguna para que se registrara sentencia y que el registro de la misma le privaba de su derecho a pedir que se le exhibiera el documento a los efectos de negar su au-tenticidad y también de alegar como defensa la prescripción, y, por último, que la condena al pago de intereses al doce por ciento anual era contraria a la ley, por no resultar con-venido expresamente su pago a ese tipo.
Por resolución fundada de junio 5, 1936, negó la corte sentenciadora la reconsideración y la apelación interpuesta siguió su curso hasta verse en diez de marzo último.
Abandona el apelante su contención de no haber sido no-tificado para la vista de la excepción previa, pero insiste en que la demanda es insuficiente, en que la corte no tenía autoridad para dictar la sentencia en la forma en que lo hizo y en que erró al condenarlo a pagar intereses al uno por ciento mensual. •
*352Debemos partir de la base, pues, de ana demanda, nna excepción previa de falta de cansa de acción y ana vista ce-lebrada para oír la misma a la qae dejó de comparecer sin cansa jastificada el demandado.
La demanda es snficiente. La hemos resanado. No era necesario qae alegara expresamente qae la demandante era daeña y actaal tenedora del pagaré en qae se fnnda. Alegó, transcribiendo el pagaré, qae éste faé sascrito y entregado por el demandado a la demandante, y ello es bastante. ‘ ‘ Caando se demanda en cobro de an pagaré y la demandante alega qae éste faé otorgado por los demandados y entregado a ella, sarge la presanción de continuidad,; dijo esta corte en Solé & Co. v. Sepúlveda, 41 D.P.R. 813, y ratificó en Abarca v. Rodríguez, 44 D.P.R. 419, 422. Qae era daeña, sarge implícito de todas las alegaciones de la demanda.
Tampoco era necesario qae alegara expresamente qae la obligación no había sido satisfecha por el otro deador solidario. Alegó sa vencimiento, sa no pago por el demandado, deador solidario, y bastaba. “De acaerdo con el artículo 1182 del Código Civil, concordante con el 108 de la Ley de Evidencia en procedimientos civiles, la praeba de ana obligación corresponde a la parte qae reclama o exige sa cumplimiento, y la de sa extinción a la qae la opone o niega; siendo presanción contra la extinción de la obligación, mientras no se destraya por praeba en contrario, el hecho de encontrarse en poder del acreedor el docamento o pagaré qae la demaestra.” Shaw v. Rodríguez, et al., 24 D.P.R. 871. “Además, la presentación de an pagaré por cnalqnier tenedor impone al obligado el deber de demostrar qae el pagaré ha sido satisfecho.” Royal Bank v. McCormick, 27 D.P.R. 414. Véase Broackway Motor Truck Corp. v. Lloréns, 45 D.P.R. 123, en el qae se trataba de ana excepción previa.
% Pndo la corte acceder a lo solicitado por la demandante, esto es, tavo facaltad para dictar sentencia al declarar la excepción sin lagar?
*353Desde hace más de veinte años dijo y resolvió esta corte en Mora v. Rivera et al., 25 D.P.R. 493, 495:
“La moción del demandante solicitando la desestimación de-la excepción previa por no haber comparecido a sostenerla la parte que la propuso, estaba én orden. La corte de distrito no se limitó a desestimarla, sino que la consideró en relación con la demanda y con-cluyó que era frívola, ya que la demanda a su juicio era suficiente y propia para registrar una sentencia sin más trámites, por tratarse de una deuda líquida, de plazo vencido.”
Y recientemente, en Morales v. Iglesias Silva, 49 D.P.R. 235, 237, por medio de su Juez Asociado Sr. Córdova Dávila, se expresó así:
'“La sentencia dictada al desestimar la excepción se basa en ju-risprudencia sentada por esta corte. En Mora v. Rivera et al., 25 D.P.R. 493, se sostiene. . . .
“Esta doctrina está sostenida por la jurisprudencia de California. En el caso de Barron v. Deleval, 58 Cal. 95, 97, se dijo lo siguiente, interpretando el artículo 472 del Código de Enjuiciamiento Civil de. California, equivalente al 139 del Código nuestro:
“ ‘El artículo 472 del Código de Enjuiciamiento Civil dispone1 que cuando una excepción previa a la demanda es desestimada y nose ha presentado una contestación, podrá la corte, en los términos que estime justos, permitir que se presente una contestación. Y en el caso de Seale v. McLaughlin, 28 Cal. 672, la corte dijo: “No hubo error en dictar sentencia por falta de contestación al desestimarse la excepción previa. Cuando una excepción a una demanda es deses-timada, y no se ha radicado contestación, la corte puede, en los tér-minos que estime justos, y previo pago de las costas, permitir que se radique una contestación. Pero esto no quiere decir que deba hacerse así en todos los casos. De ordinario la corte permitirá in-dudablemente que se radique la contestación cuando la excepción ha sido interpuesta de buena fe, con alguna razón para suponer que debiera ser sostenida. Pero en este caso no se solicitó permiso para radicar una contestación y la excepción es manifiestamente frívola e interpuesta simplemente para dilatar, sin ninguna intención de con-fiar en sus méritos. Es verdad que bajo las circunstancias no se hizo un uso impropio de la misma por los abogados que la presen-taron. Pero no hubo error en dictar la sentencia al declarar sin lugar la excepción previa.” ’ ”
*354La pregunta formulada debe, pues, contestarse en la afirmativa, agregándose que la corte sentenciadora no abusó de su discreción al negarse a dejar sin efecto la sentencia que de tal modo dictara.
El demandado tuvo la oportunidad al presentar su mo-ción de reconsideración de demostrar que fiabía sufrido un verdadero perjuicio si ése era el hecho y no lo hizo. Se li-mitó a insinuaciones y no a alegaciones positivas. No acom-pañó proyecto alguno de contestación que sirviera de base a la corte sentenciadora para apreciar si realmente tenía una buena defensa que oponer a la reclamación.
 Resta sólo considerar la cuestión de los intereses. Para sostener su contención invoca el apelante del caso de Goico v. Rodríguez et al., 28 D.P.R. 530, 535, lo que sigue:
“A nuestro juicio erró la corte de distrito al conceder intereses al doce por ciento a partir de la fecha y después de vencido todo el término de la hipoteca, y por esta razón la sentencia tal como fué dictada, no puede subsistir.
“Y esa conclusión a que llegamos encuentra apoyo en los ar-tículos 1067, 1068, 1075, 1076 y 1141 del Código Civil, pero aunque así no fuera estaríamos satisfechos con seguir la doctrina enunciada por la Corte Suprema de los Estados Unidos, como se indica en la cita que a continuación hacemos:
“ ‘Está bien establecido que el tipo convencional de intereses será permitido después de vencida la obligación cuando existe estipulación en este sentido, y también ha sido frecuentemente resuelto que tal tipo puede permitirse aun en ausencia de un convenio expreso en tal sentido cuando de los términos de la obligación misma interpre-tados debidamente resulta enteramente manifiesto que ésta fué la intención de las partes, como por ejemplo en el caso de un pagaré pagadero un día después de la fecha, o un pagaré pagadero a su presentación, con intereses convenidos. Sin embargo, cuando no hay nada que indique la intención de las partes en el contrato y la cuestión no está resuelta por prescripción del estatuto, las autorida-des están en conflicto respecto a si será o no concedido el tipo con-vencional o legal después del vencimiento. Según un número de de-cisiones el tipo convencional de interés seguirá después del venci-miento lo mismo que antes a falta de alguna estipulación hecha por las partes. Por otro lado las cortes en un número de estados sostie-*355lien que bajo tales circunstancias el tipo legal de interés y no el tipo convencional será permitido después del vencimiento. Ésta es la regla generalmente aplicada por la Corte Suprema de los Estados Unidos pero ese tribunal ha resuelto que la cuestión es siempre de ley local y que cuando se ha establecido una regla diferente rige en esa localidad. Tiene bastante fundamento el argumento de que cuando el contrato nada dice en cuanto al tipo de interés después del vencimiento debe permitirse el tipo legal. Aquéllos que sostienen una teoría distinta alegan que es una presunción de las partes el que el tipo anterior estipulado deba continuar después del venci-miento; pero esto se opone a la regla de que después que se ha dejado de verificar el pago el interés se da entonces no de acuerdo con el contrato sino en concepto de daños y perjuicios y entonces la regla referente a daños, el tipo legal 'de interés, debe regir.’ -15 R.C.L. 22.”
En el caso de Caraballo v. Registrador, 48 D.P.R. 923, 925, esta corte ratificó y aplicó la doctrina del caso de Goico, snpra, así:
“El contrato original no contenía disposición alguna respecto al tipo de interés en caso de que no se efectuara el pago a su venci-miento. En ausencia de tal disposición los acreedores hipotecarios, si hubiesen instado acción sobre el contrato original, hubieran po-dido recobrar intereses a razón del 6 por ciento anual solamente a partir de la fecha del vencimiento y de la falta de pago. Véase ar-tículo 1061 del Código Civil (ed. de 1930); Goico v. Rodríguez, et al., 28 D.P.R. 530; Cook v. Fowler, 14 E.R.C. 546, y otros casos citados en 33 C. J. 226, sección 111, y la decisión de la Corte Suprema de España de junio 7, 1922, 156 Jur. Civ. 464.”
El error apuntado fué, pues,- cometido, pero no dará lugar a la revocación de la sentencia apelada, sino a su modifica-ción en el sentido de condenar al demandado a pagar inte-reses al doce por ciento hasta septiembre 30, 1923 y al seis por ciento a partir de esa fecha. Y así modificada procede su confirmación.
El Juez Asociado Señor Wolf disintió en cuanto a la modificación de la sentencia por . entender que la sentencia debe ser totalmente confirmada.*
El Juez Asociado Señor De Jesús no intervino.